DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In Applicant’s Response dated 03/16/2021, Applicant amended the disclosure, Claims 3, 6, 7, 9, 12, 17, 18 and 20; and argued against all objections and rejections previously set forth in the Office Action dated 03/11/2021.
In light of Applicant’s amendments and remarks, the previously set forth objections to the disclosure are withdrawn.
In light of Applicant’s amendments and remarks, the previously set forth objection to claims 3 and 20 is withdrawn.
In light of Applicant’s amendments and remarks, the examiner withdraw the rejection of claims 2, 9, 10, 13, and 15 under 35 U.S.C. 112(a).
In light of Applicant’s amendments and remarks, the examiner withdraw the rejection of claims 7, 9 and 18 under 35 U.S.C. 112(b).

Status of the Claims
Claims 1, 3 – 8, 11, 12, 14 and 16 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Claims 3, 6, 8, 11, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 12 – 20 are rejected under 35 U.S.C. 101, Claims 1, 3, 4, 12, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) and Claims 2, 6 – 11, 13 – 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Objections
Claims 3, 4, 6, 9, 16 and 18 – 20 are objected to because of the following informalities:
Claims 3, 4, 6, 9, 16 and 18 – 20  recite the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claim should be worded in a more clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
U.S. Patent Application No. 17/077,554 is a continuation-in-part of U.S. Patent Application 16/374,567 (now U.S. Patent 10,884,585) which is a continuation-in-part of U.S. Patent Application 15/042,977(now U.S. Patent 10,289,294). Each limitation highlighted (underlined) below is not supported in the specifications of any of the previously filed applications in the priority chain before U.S. Patent No. 10,289,294). As such, due to lack of support in the previously filed applications, the highlighted (underlined) limitations listed below will have the benefit of the filling date of the U.S. Patent No. 10,289,294 (February 12, 2016).
a mechanism to share the portion of content selected by the user; 
enabling the user to share the selected portion of content;

Claim 12: … wherein instructions for executing the content portion sharing functionality, comprising:
instructions for automatically displaying a mechanism to enable a sharing mechanism of the content portion selected by the user; 
instructions responsive to a user selection activating the sharing mechanism; and 
instructions for sharing the content portion selected by the user. 
Claim 17:  …. instructions to select a content portion and instructions to share the content portion, comprising: 
instructions for displaying to the user a mechanism to share the user selected content portion; and 
instructions for enabling the user to share the user selected content portion.

Claims  3 – 8, 11, 14, 16 and 18 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
U.S. Patent Application No. 17/077,554 is a continuation-in-part of U.S. Patent Application 16/374,567 (now U.S. Patent 10,884,585). Each limitation highlighted (underlined) below is not supported in the specifications of any of the previously filed applications in the priority chain. As such, due to lack of support in the previously filed applications, the highlighted (underlined) limitations listed below will have the benefit of the filling date of instant application.
 
Claim 3: ...wherein the user shares the portion of content to at least one of  a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or the user uses at least one of email, instant message, web post, text message, rich media message, SMS, rich text, or another known method of information exchange for sharing; and/or a hyperlink is included with the content shared by the user. 

Claim 4: … wherein the portion of content selected by the user is comprised of at least one of: text, image, video, or audio; and/or the user can add an annotation to the portion of content and/or modify the selected portion of content prior to sharing. 

Claim 5: …wherein the user shares the selected portion of content with another platform, and the decision on who can view the shared portion of content is made by a subset of: the user, the platform, and another user. 

Claim 6: …wherein if the size of the selected portion of content is calculated to be larger than a defined value, the portion of content is automatically reduced in size and/or a representation of the portion of content is shared. 

Claim 7:…wherein the sharing comprises including associated information comprised of a subset of: a link to the original internet document that the portion of content was displayed in, the title of the web page that the portion of content was selected from, a representation of the web page that the portion of content was selected from, an abbreviation of the portion of content or another associated information. 
Claim 8: ...wherein an aggregation of all portions of content shared by various users is tracked and utilized to derive analytics. 

Claim 11, …wherein a targeted advertisement is served to one or more users utilizing at least one of: the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users. 

Claim 14: …wherein an aggregation of all content portions shared by various users is tracked and utilized to derive analytics. 

video, audio; or based upon the size of the selected content portion by the user, the content portion is reduced in size and/or a representation of the content portion is shared; or the user shares the content portion with another platform, and the decision on who can view the shared content portion is made by a subset of: the user, the platform, and another user; or the user can add an annotation to the content portion and/or modify the selected content portion prior to sharing; or a hyperlink is included with the shared content portion. 

Claim 18: …wherein the shared content includes a shortened version of a link such as a uniform resource locator that incorporates information associated with the content, and/or the user, and/or another user. 

Claim 19: …wherein the user can add an annotation to the content portion and/or modify the selected content portion prior to sharing. 

Claim 20: …wherein an another user views the portion of content shared by the user without requiring the another user to install another additional software component to his device; and/or wherein the user shares the portion of content to at least one of a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or wherein the user uses at least one of email, instant message, web post, text message, rich media message, SMS, rich text, or another known method of information exchange for sharing; and/or wherein a hyperlink is included with the content shared by the user; and/or wherein the portion of content selected by the user is comprised of at least one of: text, image, video, or audio; and/or the user can add an annotation to the portion of content and/or modify the selected portion of content prior to sharing.

The examiner noted that applicant’s citations for support in the provisional and earlier applications are too general and do not appear to provide sufficient support for the claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, 11, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites … or another known method of information exchange for sharing…” this language is indefinite because it is unclear which is the another known method. After despite review of the specification the examiner cannot find any description of any other “known method” of information exchange for sharing.


Claim 20 recites similar claim language as claim 3, thus Claim 20 is also indefinite.

Claim 6 recites “wherein if the size of the selected portion of content is calculated to be larger than a defined value, the portion of content is automatically reduced in size and/or a representation of the portion of content is shared”, this claim language is indefinite, because it is unclear how the method is reducing the size of the content, after despite reviewing of the disclosure, the examiner cannot find any description describing how the size of the selected portions is been use in order to determine a reduction of the size of the selected portion or in order to sharing a representation of the content.
For purposes of examination, the examiner interpret the claim as disclose in bishop, wherein the interface include a representation of the shared content.

Claim 8 recites “wherein an aggregation of all portions of content shared by various users is tracked and utilized to derive analytics”, this claim language is indefinite because it is unclear how the method is tracking the portions of content shared by various users, additionally it is unclear how the method is deriving analytics and what is considered analytics. After despite reviewing of the disclosure, the examiner cannot 
For purposes of examination, the examiner interpreted the claim as tracking the content and using the tracking data to calculate a value associated with the content.

Claim 14  recites similar claim language as claim 8, thus Claim 14 is also indefinite.

Claim 11, recites “wherein a targeted advertisement is served to one or more users utilizing at least one of: the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users.” 
This claim language is indefinite because it is unclear how the method is identifying a “targeted advertisement”, additionally it is unclear how the method is using the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users.
After despite reviewing the disclosure the examiner cannot find any description on how the method is using the data in order to determine a “targeted advertisement”.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 12 recites a “system” containing computer executable instructions executing on a computing device having a processor, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser. Accordingly, the system is merely executing instruction on a computing device having a processor, the system does not comprise any hardware component. Thus, the recited “system” is software per se.
Accordingly, the “system” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” and Claim 12 fails to recite statutory subject matter, as defined in 35 U.S.C. 101.
Claims 13 – 16 merely recite either electronic data or functions performed by the software. Thus, Claims 13 – 16 do not further define the recited “system” as being within a statutory process, machine, manufacture or composition of matter.

Claim 17 recites an “apparatus” containing computer executable instructions using a web browser executing on a computing device with a processor, without requiring a user of the computing device to install a software component to the web browser. Accordingly, the apparatus is merely executing instruction on a computing 
Accordingly, the “apparatus” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” and Claim 17 fails to recite statutory subject matter, as defined in 35 U.S.C. 101.
Claims 18 – 20 merely recite either electronic data or functions performed by the software. Thus, Claims 18 – 20 do not further define the recited “apparatus” as being within a statutory process, machine, manufacture or composition of matter.

Accordingly, Claims 12 – 20 fail to recite statutory subject matter as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claims 1, 3, 4, 12, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Vuong et. al. (US 2007/0288859) filed on Jun 7, 2006 (hereinafter, Vuong).

Regarding Claim 1, Vuong teaches a computer-implemented method for sharing a portion of content using a web browser executing on a computing device (See Vuong’s Abstract and Par 0024), the method comprising the steps of: 
receiving a request for a web document (Vuong in par 0049 and Fig. 7, teaches that a web browser window open to an URL that supports web e-mail composition. The user may select text or other portion of the relevant document, and right click for menu 711); 
serving the web document to the web browser (Vuong in par 0049 and Fig. 7, teaches that a web browser window open to an URL that supports web e-mail composition. The user may select text or other portion of the relevant document, and right click for menu 711); 
displaying the web document in the web browser (Vuong in par 0029, teaches a document window 302 that may be representative of an e-mail window a word processing document window, a spreadsheet document window or other document window); 
enabling a user to select a portion of content within the currently displayed web document wherein the portion of content is selected at the user's discretion (Vuong in par 0029, further teaches a document window 302 that may be representative ; 
displaying to the user a mechanism to share the portion of content selected by the user (Vuong in par 0029, further teaches that once the user has selected the text, for example, text 303a, the user can “right click” to reveal an options dialog menu such as menu 304. In the example illustrated, menu options include CUT, COPY, PASTE, PASTE TO EMAIL, and COPY TO EMAIL); 
enabling the user to share the selected portion of content (Vuong in par 0031, further teaches that the user may have the option of selecting PASTE TO EMAIL. This cause the e-mail program 108 to generate a new email document or “compose” window, and automatically pastes the text from the clipboard into the new email window, as shown at 308); and 
without requiring the user of the computing device to install an additional software component to the web browser in order to accomplish said functionality (this claim negative claim limitation is being interpreted as an indication that once the user decide to share the selected content, the user does not have to install an additional software in order to complete the sharing of the content). Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content.

Regarding Claim 3, Vuong teaches the limitations contained in parent Claim 1. Vuong further teaches:
wherein the user shares the portion of content to at least one of a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or the user uses at least one of email, instant message, web post, text message, rich media message, SMS, rich text, or another known method of information exchange for sharing; and/or a hyperlink is included with the content shared by the user (Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content). 

Regarding Claim 4, Vuong teaches the limitations contained in parent Claim 1. Vuong further teaches:
wherein the portion of content selected by the user is comprised of at least one of: text, image, video, or audio; and/or the user can add an annotation to the portion of content and/or modify the selected portion of content prior to sharing (Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content).

Regarding Claim 12, this Claim merely recites a system containing computer executable instructions executing on a computing device, having a processor, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser, comprising instructions as similarly recite in Claim 1. Accordingly, Vuong discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 1.

Regarding Claim 16, Vuong teaches the limitations contained in parent Claim 12. Vuong further teaches:
wherein the content portion selected by the user is comprised of at least one of: text, image, video, audio; or based upon the size of the selected content portion by the user, the content portion is reduced in size and/or a representation of the content portion is shared; or the user shares the content portion with another platform, and the decision on who can view the shared content portion is made by a subset of: the user, the platform, and another user; or the sharing is accomplished using an Application Programming Interface (API) provided by an another entity; or the user can add an annotation to the content portion and/or modify the selected content portion prior to sharing; or a hyperlink is included with the shared content portion (Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content). Accordingly, Vuong is teaching at least wherein the content portion selected by the user is comprised of text. 

Regarding Claim 17, this claim merely recites an apparatus containing computer executable instructions using a web browser executing on a computing device having a processor, without requiring a user of the computing device to install a software component to the web browser, the apparatus comprises instructions as similarly recite in Claim 1. Accordingly, Vuong discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 1.

Regarding Claim 20, Vuong teaches the limitations contained in parent Claim 17. Vuong further teaches:
wherein an another user views the portion of content shared by the user without requiring the another user to install another additional software component to his device; and/or wherein the user shares the portion of content to at least one of a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or wherein the user uses at least one of email, instant message, web post, text message, rich media message, SMS, rich text, or another known method of information exchange for sharing; and/or wherein a hyperlink is included with the content shared by the user; and/or wherein the portion of content selected by the user is comprised of at least one of: text, image, video, or audio; and/or the user can add an annotation to the portion of content and/or modify the selected portion of content prior to sharing (Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user . Accordingly, Vuong is teaching at least wherein the content portion selected by the user is comprised of text.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 10, 11, 13, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuong in view of Bishop et al. (US 2007/0157114).

Regarding Claim 2, Vuong teaches the limitations contained in parent Claim 1. Vuong further teaches:
Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content.
However, Vuong does not specifically disclose that the user is actually sending the email to another user.
Bishop in par 0117, teaches that metadata 134, the photo slide sheet 127 comprises sharing buttons 136, 137 and 138. The sharing buttons comprise an “email 
Bishop in par 0158, further teaches that social networking communities allow users to add friends to their network, and thereby connected to many other people through their friends’ friends. Social networking websites allow their users to post blogs, photos, blasts, and other media that a user wants to share with their group of friends. 
Accordingly, Vuong in view of Bishop teaches or suggests wherein an another user views the portion of content shared by the user without requiring the another user to install another additional software component to his device, because friends using the same social networking platform does not have to install any additional software in order to view the shared content.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005). 

Regarding Claim 5, Vuong teaches the limitations contained in parent Claim 1. 
wherein the user shares the selected portion of content with another platform, and the decision on who can view the shared portion of content is made by a subset of: the user, the platform, and another user. 
Bishop in par 0117, teaches that metadata 134, the photo slide sheet 127 comprises sharing buttons 136, 137 and 138. The sharing buttons comprise an “email this: button 136, an “IM this” button 137 and a “blog this” button 138. The user can use these buttons to share the photo 132 with other internet users. Other sharing options, that can be available to the user is blasting on social networking website. In addition, sharing buttons are not limited to the photos module 125. Any media, for example, images, articles, videos, reviews and other sharable media, which is display by the side bar 105 can include sharing buttons to provide the user with a quick and convenient tool for sharing content with their friends.  
Bishop in par 0158, further teaches that social networking communities allow users to add friends to their network, and thereby connected to many other people through their friends’ friends. Social networking websites allow their users to post blogs, photos, blasts, and other media that a user wants to share with their group of friends. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005 and 0117). 

Regarding Claim 10, Vuong teaches the limitations contained in parent Claim 1.
However, Vuong does not specifically disclose wherein the sharing is accomplished using an Application Programming Interface (APIs) provided by another entity. 
Bishop in par 0108, teaches that when a user installs a sidebar 105 on their computer, a content provider chooses which application modules will populate the sidebar 105. Bishop in par 0198, further teaches that a user can adjust the preferences for the sidebar. 
Bishop in par 0197, further teaches that the sidebar can retrieve the information from an Outlook API. The sidebar 1473 retrieves the password from the user. Both profile and password information can be retrieved from a user by invoking a default MAPI logon dialog to prompt for the information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005 and 0117). 

Regarding Claim 11, Vuong teaches the limitations contained in parent Claim 1.
However, Vuong does not specifically disclose wherein a targeted advertisement is served to one or more users utilizing at least one of: the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users. 
Bishop in par 0123, further teaches that a targeted advertisement 170 is selected based on one or more criteria associated with the user. For example, the targeted advertisement can be selected based on information in a user’s UDB and/or on recent user actions, such as, for example, recent searches and/or purchases. Bishop in par 0139, further teaches that since the sidebar 105 has access to a user’s personal information the sidebar 105 can offer targeted advertisements to the user. The sidebar 105 of figure 7 comprises a targeted advertisement 705. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005 and 0117). 

Regarding Claim 13, this Claim merely recites a system containing computer executable instructions for a content portion sharing, executing on a computing device, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser, comprising instructions as similarly recite in Claim 2. Accordingly, Vuong in view of Bishop discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 2.

Regarding Claim 15, this Claim merely recites a system containing computer executable instructions for a content portion sharing, executing on a computing device, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser, comprising instructions as similarly recite in Claim 10. Accordingly, Vuong in view of Bishop discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 10.

Regarding Claim 19, Vuong teaches the limitations contained in parent Claim 17.
	However, Vuong does not specifically disclose wherein the user can add an annotation to the content portion and/or modify the selected content portion prior to sharing. 
	Bishop in par 0153, teaches that the user can receive an email informing them that an update has been made to their online photo sharing service. For example, a new photo could have been posted and/or a new comment could have been made.	Bishop in par 0158, teaches that photos are assigned tags and posted to a user’s photo site. Other users can search for photos by user, group or tag. They can also comment on the photo.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Bishop with the teachings as in Vuong in order to allow the user to share content. The motivation for doing so would have been to provide the user with a tool that allows the user to easily share content using various services (See Bishop par 0004 – 0005 and 0117). 

Claims 6 – 9, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuong in view of Fisher et al. (US 2007/0282987) (hereinafter, Fisher).

Regarding Claim 6, Vuong teaches the limitations contained in parent Claim 1. Vuong further teaches:
Vuong in par 0029 - 0031, teaches that the user can select a portion of the text and select from a menu PASTE TO EMAIL in order to allow the user to share the selected content without having the user to install any additional software in order to perform the sharing of content.
However, Vuong does not specifically disclose wherein is the size of the selected portion of content is calculated to be larger than a defined value, the portion of content is automatically reduced in size and/or a representation of the portion of content is shared.
Fisher in par 0035, teaches that open overlay service 106 is essentially a website and application service that stores and forwards information shared by users as well as user profiles and social network information. Fisher in par 0043, further teaches that open overlay service 106 may share a link with a person by addressing that person either by an email address or by a short name nickname. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were shared with a user or shared by a user. As shown in figure 11, web server 208 may also keep track of the sharing activity of the user. For example, web server 208 may provide 
As shown in figure 11, Fisher teaches a representation of the content that has been shared by the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information shared by users, thus facilitating the tracking of content (See Fisher’s par 0035 and 0084).

Regarding Claim 7, Vuong teaches the limitations contained in parent Claim 1. 
However, Vuong does not specifically disclose wherein the sharing comprises including associated information comprised of a subset of: a link to the original internet document that the portion of content was displayed in, the title of the web page that the portion of content was selected from, a representation of the web page that the portion of content was selected from, an abbreviation of the portion of content or another associated information. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information shared by users, thus facilitating the tracking of content (See Fisher’s par 0035 and 0084).

Regarding Claim 8, Vuong teaches the limitations contained in parent Claim 1.
wherein an aggregation of all portions of content shared by various users is tracked and utilized to derive analytics.
Fisher in par 0035, teaches that open overlay service 106 is essentially a website and application service that stores and forwards information shared by users as well as user profiles and social network information. Fisher in par 0043, further teaches that open overlay service 106 may share a link with a person by addressing that person either by an email address or by a short name nickname. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were shared with a user or shared by a user. As shown in figure 11, web server 208 may also keep track of the sharing activity of the user. For example, web server 208 may provide sections on the web page in figure 11 that are public and indicate links shared with the user (i.e., inbound sharing activity) and links shared by the user (i.e., outbound sharing activity). Due to the open architecture of open overlay service 106, this information may be accessible to individuals event if they do not have overlay client 302 installed on their computers. For each link sharing or post, application server 202 may track which user the link was specifically sent and whether the user clicked on the link. Application server 202 may track this information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information 

Regarding Claim 9, Vuong teaches the limitations contained in parent Claim 1. 
However, Vuong does not specifically disclose wherein a unique URL to the web document and/or the selected portion of content is provided to the user. 
. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were shared with a user or shared by a user. As shown in figure 11, web server 208 may also keep track of the sharing activity of the user. For example, web server 208 may provide sections on the web page in figure 11 that are public and indicate links shared with the user (i.e., inbound sharing activity) and links shared by the user (i.e., outbound sharing activity). Due to the open architecture of open overlay service 106, this information may be accessible to individuals event if they do not have overlay client 302 installed on their computers. For each link sharing or post, application server 202 may track which user the link was specifically sent and whether the user clicked on the link. Application server 202 may track this information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information shared by users, thus facilitating the tracking of content (See Fisher’s par 0035 and 0084).

Regarding Claim 14, this Claim merely recites a system containing computer executable instructions for a content portion sharing, executing on a computing device, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser, comprising instructions as similarly recite in Claim 8. Accordingly, Vuong in view of Fisher discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 8.

Regarding Claim 18, Vuong teaches the limitations contained in parent Claim 17.
However, Vuong does not specifically disclose wherein the shared content includes a shortened version of a link such as a uniform resource locator that incorporates information associated with the content, and/or the user, and/or another user. 
Fisher in par 0035, teaches that open overlay service 106 is essentially a website and application service that stores and forwards information shared by users as well as user profiles and social network information. Fisher in par 0043, further teaches that open overlay service 106 may share a link with a person by addressing that person either by an email address or by a short name nickname. Fisher in par 0084 – 0085, further teaches that open overlay service 106 may collect a set of webpages that were shared with a user or shared by a user. As shown in figure 11, web server 208 may also keep track of the sharing activity of the user. For example, web server 208 may provide sections on the web page in figure 11 that are public and indicate links shared with the user (i.e., inbound sharing activity) and links shared by the user (i.e., outbound sharing 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Fisher with the teachings as in Vuong in order to track and facilitating the sharing of content. The motivation for doing so would have been to provide the user with an open service that stores and forwards information shared by users, thus facilitating the tracking of content (See Fisher’s par 0035 and 0084).


Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
Regarding Claim objection and the usage of “and/or”
Applicant indicated that PTAB confirmed in ex parte Gross (Appeal 2011-004811) that the usage of “and/or” is acceptable.
The examiner noted that ex parte Gross is not precedential.
In the instant application, the usage of “and/or” is objected, because the use of the “and/or” render the claim confusing and difficult to understand. The examiner suggest rewriting the claims in a more clearer fashion in order to claim both terms. 

Appropriate correction is required.


(1) Regarding 35 U.S.C. 112(a):
Claim 1:
Applicant argues: that claim 1 is supported by Provisional application 60/815,467 (See Applicant’s remarks page 5). 
The Examiner respectfully disagrees. 
The examiner agree that the provisional support “without requiring the user of the computing device to install an additional software component to the web browser in order to accomplish said functionality” 
However, the claim recites “displaying to the user a mechanism to share the portion of content selected by the user; 
enabling the user to share the selected portion of content”

After despite reviewing of the disclosure the examiner cannot find any support that of mechanism that is presented to the user in order to provide a tool that allow the sharing of a particular portion of the content. The examiner noted that Provisional application 60/815,467 in page 2, a web based tool is provided to the user that allows the users to share highlighted pages.
However, the disclosure is not sharing a particular portion of the content.

Accordingly, the examiner maintain the previously set forth rejection under 35 U.S.C. 112(a) of Claim 1 and the rejection under 35 U.S.C. 112(a) of claims 12 and 17 for similar reasons described above.

Claim 3:
Applicant argues in page 7, that social network is an embodiment of the user’s “community” and claims rejections raised with respect to “social network” should be withdrawn (See applicant’s remarks page 7).
The examiner respectfully disagrees.
Applicant disclosure is silent regarding that a social network is an embodiment of the user’s community. 
  The examiner maintain that community is different to social network; the term social network is not clearly defining any specific community.
Additionally, Applicant indicates that per MPEP 2163(II)(A)(2) information which is well-known in the art need not be described in details in the specification (See applicant’s remarks page 7).
However, the examiner noted that MPEP 2164(II)(A)(2) also discloses “sufficient information must be provided to show that the inventor had possession of the invention as claimed. Accordingly, the examiner noted that the disclosure does not provide sufficient information regarding the underlined portion of claim 3 (See below).
“wherein the user shares the portion of content to at least one of  a social network, a group of users, an individual user, another website, a webpage, a widget, a database, a storage repository; and/or the user uses at least one of email, instant message, web post, text message, rich media message, SMS, rich text, or another known method of information exchange for sharing; and/or a hyperlink is included with the content shared by the user.” 
Regarding the hyperlink in claim 3, the claim language recites that the user share a pages and/or a special URL that shows the highlights and markups (See applicant’s remarks page 8), however, the disclosure is silent regarding the shared page includes a hyperlink as claimed.
Accordingly, the examiner maintain the previously set forth rejection of claim 3.

Regarding Claims 4 and 19:
Applicant argues: that provisional application 60/815,467 discloses “often times, one needs to make annotations about portions (usually these highlights)”. Applicant further indicates that incorporated by reference patent application US 2008001609, discloses “highlight text and objects on an internet document” and further indicates that Video/audio are well known types of objects on internet documents (See Applicant’s remarks page 8).
The examiner respectfully disagrees.
The examiner noted that this is not sufficient to support claim 4 and 19 as claimed, indicating that it is well-know is not sufficient to claim an element as part of the invention. Additionally, indicating that a user need to make an annotation is not the same as making the annotation. Furthermore, the disclosure is silent regarding modifying a portion of content prior to sharing.


Regarding Claim 5: 
Applicant quotes page 2 of the provision and page 3 las bullet. (See Applicant’s remarks page 8).
However, nowhere in the cited portions of the provisional support claim 5 as claimed.
Claim 5 recites “wherein the user shares the selected portion of content with another platform, and the decision on who can view the shared portion of content is made by a subset of: the user, the platform, and another user.
The cited portions of the provision are silent regarding the sharing of a portion with another platform and the decision on who can view the shared portions. 
Accordingly, the examiner maintain the previously set forth rejection of Claim 5.

Regarding Claim 6:
Applicant argues that reducing a portion of content in size is well known in the art. It is in conjunction with the independent claim that the claim is unique.
The examiner respectfully disagrees. 
Firstly, Claim 6 recites “wherein if the size of the selected portion of content is calculated to be larger than a defined value, the portion of content is automatically reduced in size and/or a representation of the portion of content is shared.


Regarding Claims 7 and 19:
Applicant argues that the figures of the provisional clearly show associated information such as tags, the sharing of a link and a representation of the web page. Additionally the figures of the provisional clearly show the title of the page (See Applicant’s remarks page 9).
The examiner respectfully disagrees. 
Claim 7 recites “wherein the sharing comprises including associated information comprised of a subset of: a link to the original internet document that the portion of content was displayed in, the title of the web page that the portion of content was selected from, a representation of the web page that the portion of content was selected from, an abbreviation of the portion of content or another associated information”.  
After despite reviewing of the disclosure, the examiner cannot find support for claim 7 as claimed, the dialog shown in the figures of the provisional does not include the title as of the webpage that the portion of content was selected nor a representation of said portion of content. The dialog is also missing an abbreviation of the portion of 
Accordingly, the examiner maintains the previously set forth rejection of claims 7 and 19.

Regarding Claims 8 and 14, 
Applicant indicates that “the highlights can be generated on the fly, or be stored in a database” “saving for future use” “saved the highlighted passages to my database, at user option, saved the entire page to my database” The derivation of analytics from stored data is well known in the art (See Applicant’s remarks page 9).
The examiner respectfully disagrees.
The examiner noted that the cited portion nowhere describes tracking the sharing of content and derived analytics associated with the shared content.
Indicating that is well known is not sufficient support to claim as part of the invention the tracking and derivation of analytics.
Accordingly, the Examiner maintain the previously set forth rejection of claims 8 and 14.

	Regarding Claim 11:
 	Applicant indicates that par 0038 of US 20080016164 has written description support for claim 11. 
The examiner respectfully disagrees.

Nowhere the cited paragraph describes serving targeted advertisement to tone or more users by using the portion of content that was shared, the web content that the portion was selected from, history of the portions of contents shared by the user, history of the portions of content viewed by the user, trends of content viewed by the user, and trends of content viewed by some aggregation of users.
Accordingly, the examiner maintains the previously set forth rejection of claim 11.

The examiner also maintain the rejection of Claims 16 and 20 for similar reasons as described above.


Applicant indicates that Claims 3, 6, 7, 9 and 20 are amended, and requested the examiner to reconsider Claims 8, 11 and 14. (See Applicant’s remarks page 11).
After further reconsideration, the examiner maintains the rejection of Claims 3, 6, 8, 11, 14 and 20 are rejected under 35 U.S.C. 112(b) (See the above 35 U.S.C. 112(b) rejections).

(3) Regarding 35 U.S.C. 101:
Applicant indicates that claims 12 and 17 are amended  and claims 13 – 16 ad 18 – 20  derive from the above and are similarly patentable. (See Applicant’s remarks page 11).
The examiner respectfully disagrees.
Claim 12 recites a “system” containing computer executable instructions executing on a computing device having a processor, without needing a user of a web browser to install a custom software component, and being displayed on a display device for the web browser. Accordingly, the system is merely executing instruction on a computing device having a processor, the system does not comprise any hardware component. Thus, the recited “system” is software per se.
Claim 17 recites an “apparatus” containing computer executable instructions using a web browser executing on a computing device with a processor, without requiring a user of the computing device to install a software component to the web browser. Accordingly, the apparatus is merely executing instruction on a computing 
Claims 13 – 16 and 18 – 20 merely recite either electronic data or functions performed by the software. 

Accordingly, the examiner maintains the previously set forth rejections of claims 12 – 20 under 35 U.S.C. 101.

(4) Regarding 35 U.S.C. 102 and 103 rejections. 

Applicant indicates that Vuong teaches the installation of a “control program” and a “selective forwarding utility”. Applicant further indicates that it is critical to note that Vuong is not disclosing the sharing of content from a web browser, but to a web browser. The browser disclosed by Vuong is a target application, not a source application. In this embodiment, before the user can do any sharing, the user needs to, and must install Vuong’s selective forwarding utility.
For at least these reasons, the rejection of Claims 1, 3, 4, 12, 16, 17 and 20 must be withdrawn. (See Applicant’s remarks pages 12 – 13).
The examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

As indicated in the above rejection of claim 1, Vuong is allowing the user to select a portion of content and right click on the selected portion. A menu that allow the user to share the content for example by email is presented to the user. In Vuong at the instance that the user is selecting content for sharing the selected content, the user does not have to install any additional software in order to perform the sharing. 
Additionally, contrary to applicant argument, Vuong does disclose the use of a web browser in order to select content for sharing see Vuong par 0055.
Accordingly, based on the broadest reasonable interpretation Vuong teaches every limitation of claim 1 as claimed.
Accordingly, the examiner maintains the previously set forth rejections of claims 1, 3, 4, 12, 16, 17 and 20 under pre-AIA  35 U.S.C. 102(e).

The examiner suggest to amend the claim in order to clearly claim applicant’s invention. Considering that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(5) 35 U.S.C. 103:
With regard to 103 rejections as being unpatentable over Vuong in view of Bishop, the teachings and disclosure of Vuong are overcome, thus the rejections based upon a combination of Vuong in view of Bishop are moot. For at least these reasons, 
The examiner respectfully disagrees.
Since based on the broadest reasonable interpretation, Vuong teaches the limitations contained in Claims 1, 12 and 17, the examiner also maintains the previously set forth rejection of Claims 2, 5,10, 11, 13, 15 and 19.

Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176